Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claim 1 filed November 6, 2020 are pending in which claim 1 is in independent form.    

Priority
Acknowledgment is made of applicant's claims benefit of Continuation of Application No. 15/976,380 filed 05/10/2018 (Now Patent No. 10860652 and Provisional Application No. 62/504,195 filed 5/10/2017. 

Double Patenting
	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Cross-reference claims table:
Instant Application (17/091,868) 
Patent No. 10,860,652
1. A method executed by one or more computing devices for generating categorical and criterion-based search results from a search query, the method comprising: receiving, by at least one of the one or more computing devices, the search query; generating, by at least one of the one or more computing devices, one or more query fragments by parsing the search query based at least in part on one or more decomposition rules; determining, by at least one of the one or more computing devices, a category corresponding to the search query based at least in part on one or more of: the one or more query fragments or a distribution of search results when the search query is executed on one or more databases; determining, by at least one of the one or more computing devices, one or more filters applicable to the search query and one or more core search terms applicable to the search query based at least in part on the determined category and the one or more query fragments, wherein each filter in the one or more filters corresponds to a query fragment in the one or more query fragments; generating, by at least one of the one or more computing devices, at least one custom query for at least one target database in the one or more target databases based at least in part on the one or more filters, the one or more core search terms, the determined category, and one or more attributes of the at least one target database, each custom query defining at least one filter specific to each target database and at least one category specific each target database; and executing, by at least one of the one or more computing devices, the at least one custom query on the at least one target database to generate a set of search results.  
1. A method executed by one or more computing devices for generating categorical and criterion-based search results from a search query, the method comprising: receiving, by at least one of the one or more computing devices, the search query; generating, by at least one of the one or more computing devices, one or more query fragments by parsing the search query based at least in part on one or more decomposition rules; determining, by at least one of the one or more computing devices, a category corresponding to the search query based at least in part on one or more of: the one or more query fragments or a distribution of search results when the search query is executed on one or more databases; determining, by at least one of the one or more computing devices, one or more filters applicable to the search query and one or more core search terms applicable to the search query based at least in part on the determined category and the one or more query fragments, wherein each filter in the one or more filters corresponds to a query fragment in the one or more query fragments; generating, by at least one of the one or more computing devices, at least one custom query for at least one target database in the one or more target databases based at least in part on the one or more filters, the one or more core search terms, the determined category, and one or more attributes of the at least one target database, each custom query defining at least one filter specific to each target database and at least one category specific each target database; and executing, by at least one of the one or more computing devices, the at least one custom query on the at least one target database to generate a set of search results.


 	
1 rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,860,652.  This is a double patenting rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiffman et al. United States Patent Publication No. 2017/0255700,
Cushing et al. United States Patent Publication No. 2011/0208690,
Faybishenko et al. United States Patent Publication No. 2003/0050924,
Geller et al. United States Patent No.2013/0013580,
Krishnaprasad United States Patent Publication No. 2007/0208744.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/F.K/Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157